DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-5, and 9-10 is/are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Li (CN110494013).
Regarding claim 1, Li discloses a heat dissipation system (Fig. 1-4) comprising: a first heat source (131); a first heat pipe (151) thermally coupled with the first heat source; a second heat source (132); a second heat pipe (152) thermally coupled with the second heat source; a third heat pipe (153) having a first position (see thermal contact thereof proximal 141) thermally coupled with the first heat pipe and a second position (see thermal contact thereof proximal 142) thermally coupled with the second heat pipe; a first heat dissipation array (141 & Page 6, 
Regarding claim 3, Li discloses the limitations of claim 1, and Li further discloses wherein the first heat source is one of a central processing unit and a graphical processing unit (processor– Page 5).
	Regarding claim 4, Li discloses the limitations of claim 3, and Li further discloses wherein
the second heat source is the other one of a central processing unit and a graphical processing unit (display card – Page 5).
	Regarding claim 5, Li discloses the limitations of claim 1, and Li further discloses the third heat pipe (153) is arranged perpendicularly (see portions of 153 are perpendicular to portions of 151/152) to the first heat pipe (151) and the second heat pipe (152).
Regarding claim 9, Li discloses the limitations of claim 1, and Li further discloses an upper housing wall (116) and a lower housing wall (118), the single fan (120), the first, second and third heat pipes (151, 152, 153), the first and second heat sources (131, 132), and the first and second heat dissipation arrays (141, 142) are located between the upper housing wall and the lower housing wall.
Regarding claim 10, Li discloses the limitations of claim 9, and Li further discloses the lower housing wall includes an air inlet (112). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (CN110494013)  in view of Delano (US20160077558). 
Regarding claim 2, Li teaches the limitations of claim 2, and Li is silent to a battery location section spaced from the first heat source and the second heat source, the single fan is further configured to blow airflows towards the battery location section and an area between the battery location section and the first and second heat sources.
Delano teaches a battery location (see annotated Fig. 2 below & battery - ¶[0030]) section spaced from the first heat source (annotated Fig. 2 & microprocessor - ¶[0030]) and the second heat source (annotated Fig. 2 & graphics processor - ¶[0030]), the single fan (annotated Fig. 2)  is further configured to blow airflows towards the battery location section and an area between the battery location section and the first and second heat sources (areas therebetween, annotated Fig. 2), in order to cool a plurality of components of a computing device (¶[0030]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Li to include the additional 

    PNG
    media_image1.png
    491
    680
    media_image1.png
    Greyscale

Annotated Fig. 2 of Delano
Claims 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (CN110494013) in view of Ruch (US20070086157).
Regarding claim 6, Li teaches the limitations of claim 1, and Li is silent to the first heat dissipation array includes a plurality of first heat dissipation fins each arranged perpendicularly to the third heat pipe.

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Li to include the perpendicular fin array of Ruch,  as it has been held obvious to provide a simple substitution of one known element for another to obtain predictable results (see MPEP 2143 I). Here, providing such a fin array would achieve the same result, namely providing means to exchange heat.  
Regarding claim 7, Li teaches the limitations of claim 1, and Li is silent to the second heat dissipation array includes a plurality of second heat dissipation fins each arranged perpendicularly to the third heat pipe.
Ruch teaches the second heat dissipation array includes a plurality of second heat dissipation fins (74) each arranged perpendicularly to the third heat pipe (60 or 70) in order to provide a means to dissipation heat (¶[0009]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Li to include the perpendicular fin array of Ruch,  as it has been held obvious to provide a simple substitution of one known element for another to obtain predictable results (see MPEP 2143 I). Here, providing such a fin array would achieve the same result, namely providing means to exchange heat.  
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li (CN110494013) in view of Ko (KR20070063618). 

Ko teaches the single fan includes an impeller (130), a motor (120) and a plurality of support posts (see annotated Fig. 5), air outlets are defined between the support posts, the motor is configured to rotate the impeller to generate airflows through the air outlets, in order to provide means to drive the fan and secure the top surface (Page 13). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Li to include the motor and posts of Ko, in order to provide means to drive the fan and secure the top surface (Page 13).

    PNG
    media_image2.png
    281
    355
    media_image2.png
    Greyscale

Annotated Fig. 5 of Ko


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC S RUPPERT whose telephone number is (571)272-9911. The examiner can normally be reached Monday - Friday 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.